Citation Nr: 1132165	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-02 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder as secondary to service-connected bilateral knee disorder.

2.  Entitlement to service connection for a low back disorder as secondary to service-connected bilateral knee disorder.

3.  Entitlement to an initial disability rating in excess of 50 percent for panic disorder with agoraphobia.

4.  Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease.

5.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1975 to May 1979 and from November 1980 to August 1986. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, found that no new and material had been received to reopen a previously denied claim for service connection for a low back disorder, denied service connection for a bilateral foot disorder, and continued the 10-percent disability ratings for degenerative joint disease of the left knee and right knee.  

As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing held in March 2011.  He also testified before RO personnel in February 2010.  The transcripts of both hearings have been associated with the claims file and have been reviewed.

The Board notes that, in a rating decision dated in August 1980, the RO had denied service connection on a direct basis for a low back disorder.  This rating decision subsequently became final as the Veteran failed to initiate an appeal.  In September 2008, the Veteran filed a claim for service connection for a low back disorder, which he subsequently clarified, was to be considered as secondary to his service-connected degenerative joint disease of the left and right knees.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that reliance upon a new etiological theory is insufficient to transform a previously denied claim into a new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  However, if the Veteran raises an additional argument, such as secondary service connection - as is the case here - or asserts the applicability of a law or court analysis, it is unlikely that the Veteran could be prejudiced if the Board proceeds to issue a decision on the matter raised.  See Bernard v. Brown, 4 Vet. App 384, 393 (1993).  To avoid any prejudice to the Veteran in this situation, the Board considers the Veteran's secondary service connection claim to be distinguishable from his previous, now-final claim for direct service connection for a low back disorder, and will proceed to address on the merits the secondary service connection claim, as there is no prejudice to the Veteran in doing so. 

In a March 2010 rating decision, the RO granted service connection for panic disorder with agoraphobia at a 50-percent disability rating.  In an April 2010 notice of disagreement (NOD), the Veteran expressed his disagreement with the disability rating assigned, and contended that his panic disorder with agoraphobia should be rated at a higher rating.  Thus, the issuance of a statement of the case (SOC) is required with regard to the issue of an initial disability rating in excess of 50 percent for panic disorder with agoraphobia.  See Manlincon v. West, 12 Vet. App. 238 (1999).

A review of the claims file also reveals several claims that have been filed by the Veteran, but that have not been developed or adjudicated.  Specifically, in a September 2008 claim, the Veteran filed a new and material evidence claim for service connection for ankle arthralgia, and additional claims for service connection on a secondary basis, including hyperkeratosis.  In September 2009, the Veteran filed another claim for service connection for a right hip disorder.  The issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for an ankle disorder, and service connection for hyperkeratosis as secondary to service-connected degenerative joint disease of the knees, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for a low back disorder as secondary to service-connected bilateral knee disorder, entitlement to an initial disability rating in excess of 50 percent for panic disorder with agoraphobia, entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease, and entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is probative evidence that the Veteran's current bilateral foot disorder develop as secondary to his service-connected degenerative joint disease of the left and right knees.   


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a bilateral foot disorder is proximately due to, the result of, or chronically aggravated by, service-connected degenerative joint disease of the left and right knees.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in April 2005, October 2005, October 2007, February 2008, and August 2008.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the October 2007, February 2008, and August 2008 VCAA letters from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide notice pursuant to Dingess, supra, until after the rating decision on appeal; thus, there is a timing error as to the VCAA and Dingess notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, the additional Dingess notice was provided after issuance of the initial AOJ decision in September 2005.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing initial VCAA notice in April 2005, followed by subsequent VCAA and Dingess notice in October 2005, October 2007, February 2008, and August 2008, the RO readjudicated the claim in an SOC dated in January 2007 and an SSOC dated in June 2010.  Thus, the timing defect in the notice has been rectified.  In any case, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service personnel records (SPRs), service treatment records (STRs), and relevant VA treatment records.  The Veteran also has submitted statements in support of his claim, including a nexus statement from his treating physician.  Additionally, the VA has provided the Veteran with VA examinations in connection with his claim.  There is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.  




Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, a disability also can be service connected if it is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate the secondary disorder with the service-connected disability).  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

The Board notes that there was an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which clearly favors the claimant.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran contends that his current bilateral foot disorder resulted from his service-connected degenerative joint disease of the knees, which caused an altered gait and his current foot problems.

In this regard, the RO also considered service connection on a secondary basis for a bilateral food disorder in its January 2007 SOC.  Thus, the Veteran will not be prejudiced in the Board's consideration of service connection on a secondary basis in this appeal.

As previously mentioned, the threshold criterion for service connection, including on a secondary basis, is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  As such, a VA examiner recently diagnosed the Veteran with mild degenerative changes, mid-foot, both left and right; and mallet toe, both left and right.  See VA examination report dated in December 2009.  A previous VA examination in September 2008 also found cavus foot deformity and metatarsalgia bilaterally.  VA treatment records also show multiple treatments for various foot disabilities, including metatarsalgia, possible neuritis, pes cavus, and degenerative joint disease.  See, e.g., VA treatment records dated in July 2005, November 2005, March 2006, and August 2006.  Thus, the evidence of record confirms that the Veteran currently has a bilateral foot disorder.

With regard to the Veteran's assertion that his bilateral foot disorder developed secondary to his service-connected degenerative joint disease of the knees, both a September 2008 VA examiner and the Veteran's VA treating podiatrist, C.J. Seymour, D.P.M., have provided opinions that the Veteran's bilateral foot disorder and his service-connected degenerative joint disease of the left and right knees are etiologically linked.  Velez, 11 Vet. App. at 158; see also Wallin, 11 Vet. App. at 512, and McQueen, 13 Vet. App. at 237.  Specifically, the September 2008 VA examiner provided the diagnoses of cavus foot deformity and metatarsalgia bilaterally.  He opined that, based on the evidence presented in the subjective findings and the physical examination, it is more than likely that the Veteran's foot problems are more than likely related to his service-connected bilateral knee impairment.  The Veteran's VA treating physician, C.J. Seymour, D.P.M., a podiatrist who has been treating the Veteran since 2005, also noted in a November 2005 VA treatment record that he felt that the Veteran's awkward gait, because of his left knee pain, exacerbated and caused the problem and pain on top of the left foot and ankle.  He additionally provided a nexus statement in October 2010, indicating that the Veteran "has had a multitude of treatments for his chronic foot condition[,] which has centered around chronic rearfoot arthralgia, tendonitis, and osteoarthritis."  He further stated that, for many years, the Veteran has had service-connected knee problems that have altered his gait and changed the impact pressure and biomechanical stress on his foot and ankle.  It was this physician's professional and medical opinion that the Veteran's foot problems are caused by his service-connected bilateral knee problems.  

The Board acknowledges that a December 2009 VA examiner provided a negative medical nexus opinion concerning the relationship between the Veteran's bilateral foot disorder and his service-connected bilateral knee disorder.  However, the Board finds this VA examination report is of lesser probative value than the aforementioned September 2008 VA examination report and the nexus statement from C.J. Seymour, D.P.M.  While the September 2008 VA examiner failed to provide a review of the Veteran's claims file, his medical opinion is nevertheless supported by the Veteran's VA physician, who has been treating the Veteran for his bilateral foot disorder for many years and is thus quite familiar with his medical history.  Furthermore, the December 2009 VA examiner failed to provide any rationale for his negative nexus opinion.  He also failed to address the conflicting favorable opinions of the September 2008 VA examiner and of the Veteran's VA physician.

While the Board could remand this case for another opinion that discusses in more detail the relationship between the service-connected disorder of the knees and the bilateral foot disorder currently on appeal, given that the record contains at least two favorable medical opinions from a VA examiner and the Veteran's treating physician, the Board concludes that the evidence of record is at least in relative equipoise as to whether currently claimed and diagnosed bilateral foot disorders are etiologically or causally linked to the Veteran's service-connected bilateral knee disorder.  Therefore, the Board concludes that a remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Thus, based on the evidence of record showing the Veteran has been provided multiple diagnoses of disorders with regard to his feet, and the positive nexus opinions from the September 2008 VA examiner and from the Veteran's VA physician, the Board finds that service connection for the Veteran's bilateral foot disorder as secondary to his service-connected degenerative joint disease of the left and right knees is warranted.  Thus, giving the Veteran the benefit of the doubt, the Board finds that the evidence is in favor of his claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56. Accordingly, the claim is granted.


ORDER

Service connection for a bilateral foot disorder is granted.


REMAND

Before addressing the merits of the issues concerning a low back disorder, panic disorder with agoraphobia, and service-connected degenerative joint disease of the left and right knees, the Board finds that additional development of the evidence is required.

Initially, a remand is necessary to obtain post-service VA treatment records concerning the Veteran's low back disorder and bilateral knee disorder dated after January 2010, as such records have not been associated with the claims file.  Furthermore, the Veteran has identified and authorized the release of medical records from a private physician from whom he received treatment for his low back disorder.  Specifically, in August 2008, the Veteran submitted a VA Form 21-4142 for J. W. Price, M.D., who treated him for back pain in 2007.  These private medical records may pertain to the Veteran's back disability claim, and an attempt should be made to obtain these records.

In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment and from other agencies.  38 U.S.C.A. 
§§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  VA also has a duty to make reasonable efforts to obtain relevant records, including private records, that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  Thus, a remand is warranted to obtain these records.

Next, a remand is required to clarify a December 2009 VA medical nexus opinion concerning the Veteran's low back disorder and his service-connected bilateral knee disability.  Specifically, the December 2009 VA examiner opined that it is less likely as not that the Veteran's current lumbar spine disorder is caused by his left and right knee disabilities.  However, the VA examiner failed to provide an opinion with regard to whether the Veteran's low back disorder has been aggravated by his service-connected bilateral knee degenerative joint disease.  The December 2009 VA examiner also failed to provide any rationale for the nexus opinion he provided.  

In this regard, secondary service connection also may be established by any increase in severity (i.e., aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  

Thus, an addendum to the December 2009 VA examiner's medical nexus opinion is required given that his original negative opinion failed to provide a rationale for the opinion given, and failed to address the issue of whether the Veteran's low back disorder has been aggravated by his service-connected degenerative joint disease of the knees.  A VA examination is not necessary in order to provide this opinion, unless the previous VA examiner is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed.  

Additionally, an updated VA examination is needed to determine the current nature, extent, and severity of the Veteran's left knee and right knee degenerative joint disease.  While the Veteran was recently provided a VA examination of his knees in December 2009, a review of the claims file shows that the Veteran's bilateral knee disorder may have worsened since the last VA examination.  

In this regard, during the December 2009 VA examination, the Veteran denied any episodes of dislocation or recurrent subluxation in either knee.  He also had full range of motion for both knees.  However, he testified during a March 2011 videoconference hearing that he experiences instability, fatigue, chronic pain, popping, and swelling in both knees.  He also indicated that he is limited in his ability to walk, climb, and drive.  He additionally reported a limited range of motion for both knees.  

Thus, an updated VA examination is in order to determine the current nature and severity of the bilateral knee disability currently on appeal and whether increased ratings are warranted.  Moreover, the last VA examination was performed in December 2009, which dates to almost two years ago, and a more current examination would be helpful in deciding the appeal, especially because the current nature and severity of the Veteran's bilateral knee disability is in question.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).    

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Because the current nature of the Veteran's service-connected knee disability is in question and because of the elapsed time since the previous VA examination, the Board remands the issues concerning the Veteran's knees for a VA examination in order to ascertain their nature and current severity.  

Finally, as noted above, in a March 2010 rating decision, the RO granted service connection for panic disorder with agoraphobia at a 50-percent disability rating.  In April 2010, the Veteran submitted an NOD with regard to this issue.  This NOD was timely filed.  See 38 C.F.R. § 20.300.  

However, the RO has not provided an SOC addressing this issue, regarding which the Veteran has filed a timely NOD, and, as such, requires the issuance of an SOC.  Manlincon, 12 Vet. App. at 240-41.  A supplemental statement of the case (SSOC) will not be sufficient to properly address this matter.  See 67 Fed. Reg. 3099, 3104 (January 23, 2002) (amending 38 C.F.R. § 19.31 in January 2002 to provide that a SSOC will not be used to announce the decision of an Agency of Original Jurisdiction (AOJ) on an issue not previously addressed in a SOC).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment of the Veteran's back and knees from the appropriate VA medical facility (VAMC) since January 2010.  

Contact the Veteran to identify all private physicians from whom he received treatment for his back disability and service-connected bilateral knee disability.  If any private treatment records exist, the RO also should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  

Also obtain private treatment records concerning the Veteran's back disorder from J. W. Price, M.D., as identified in a VA Form 21-4142 in August 2008. 

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Request that the previous December 2009 VA examiner provide an addendum to his or her previous medical nexus opinion concerning the Veteran's lumbar spine disorder, if that physician is still available.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

Specifically, the examiner should first provide a detailed rationale for the nexus opinion he provided concerning the Veteran's lumbar spine disorder in December 2009, including a discussion of the favorable nexus opinion provided by the Veteran's VA treating physician in April 2011.  

Next, the examiner should provide a clarification as whether it is as likely as not that the Veteran's lumbar spine disorder is aggravated by [that is, permanently increased in severity as a result of] his service-connected degenerative joint disease of the left and right knee.   

A complete rationale should be provided for any opinion given.  In providing an opinion, the examiner also should address the favorable nexus opinion provided by the Veteran's VA physician in April 2011.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

Another VA examination is not necessary in order to provide this opinion, unless the previous VA examiner listed on the December 2009 report is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the questions posed. 

3.  Schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the current nature and severity of his service-connected left knee and right knee degenerative joint disease.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examination must include range of motion findings.  The examiner must identify and describe any and all current symptomatology, including any instability, ankylosis, limited motion, numbness, or functional loss associated with the left knee and right knee disabilities due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the left knee and right knee, or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

The examiner also should provide an opinion concerning the degree of severity of any instability or subluxation of either or both knees, particularly whether the stability or subluxation is slight, moderate, or severe.  The examiner should also determine if the knees locks and, if so, the frequency of the locking.

Finally, the examiner should indicate the effect the Veteran's left knee and right knee disabilities have on his ability to obtain and maintain gainful employment.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for increased ratings.

4.  The AOJ should issue the Veteran and his representative an SOC as to the issue of entitlement to an initial disability rating in excess of 50 percent for panic disorder with agoraphobia.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AOJ should allow the Veteran and his representative the requisite period of time for a response.

Thereafter, if a timely substantive appeal is received, the case should be returned to the Board for further appellate consideration.  

5.  Readjudicate the Veteran's claim for a low back disorder as secondary to service-connected bilateral knee disorder, entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease, and entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease, in light of the VA examinations provided and any additional evidence received since the June 2010 SSOC.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


